Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 04, 2015

The Court of Appeals hereby passes the following order:

A15A1267. NATHAN PENDERGRASS v. THE STATE.
A15A1268. NATHAN PENDERGRASS v. THE STATE.

        This appeal was docketed on March 5, 2015, such that Pendergrass’s brief was
due on March 25, 2015. On April 30, 2015, this Court ordered Pendergrass to file his
enumeration of errors and brief in the above styled cases no later than May 15, 2015.
However, as of the date of this order, appellant has neither filed a brief nor moved for
extension of time. We therefore DISMISS Pendergrass’s appeal for failure to file a
brief. Rule 23 (a) (appellant’s failure to file within 20 days of docketing, “unless
extended upon motion for good cause shown, may result in the dismissal of the
appeal”); see also Rowland v. State, 264 Ga. 872 (452 SE2d 756) (1995); Reese v.
State, 216 Ga. App. 773 (456 SE2d 271) (1995).
        We also instruct Pendergrass as follows: Your appeal has been DISMISSED
because you failed to file a brief and enumeration of errors. If you have decided you
do not want to appeal, you need not do anything more. However, if you have decided
you do still want to appeal, you may have the right to an OUT-OF-TIME APPEAL
-- but YOU MUST TAKE ACTION to exercise that right by moving for an out-of-
time appeal in the trial court. If your motion for an out-of-time appeal is granted, the
trial court should appoint an attorney for you if you want one and cannot pay for one.
If your motion for an out-of-time appeal is denied, you may appeal that denial to this
Court within thirty (30) days of the trial court’s decision. See Reese, 216 Ga. App.
at 775.

                                        Court of Appeals of the State of Georgia
                                                                             06/04/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.